Exhibit 10.1

 
 
WOODLANDS INSURANCE COMPANY, INC
100 Bank Street, Suite 610
Burlington, Vermont 05401
Telephone: (802) 864-5599
(Please read the entire policy wording to ensure that it meets your
requirements)
POLICY REFERENCE: DED-2007-001
DEDUCTIBLE AND SELF-INSURANCE RETENTION
INDEMNIFICATION
NAMED INSURED:
Bottling Group LLC
1 Pepsi Way
Somers, NY 10589
PERIOD: January 1, 2007 — January 1, 2008
POLICY NUMBER: DED-2007-001
 
 

 



--------------------------------------------------------------------------------



 



LIST OF CONTENTS
FORMS MADE PART OF THIS POLICY AT TIME OF ISSUANCE

         
Declaration Page
    1  
 
       
Definitions
    2-6  
 
       
Endorsements
    7-9  

 



--------------------------------------------------------------------------------



 



WOODLANDS INSURANCE COMPANY, INC.
DEDUCTIBLE AND SELF-INSURANCE RETENTION INDEMNIFICATION POLICY
(“POLICY”)
DECLARATIONS

     
Item 1. Named Insured:
  Bottling Group LLC
1 Pepsi Way
Somers, NY 10589
 
   
Item 2. Policy Number:
  DED — 2007-001
 
   
Item 3. Policy Term:
  January 1, 2007 — January 1, 2007
 
   
Item 4. Deposit Premium:
   $57,539,253.60 plus any taxes, fees and/or assessments resulting from
issuance of this policy

Item 5.   Deductible policy(s) and See Endorsement No. 1
Self-Insurance Excess
Workers’ Compensation and
Employers’ Liability policy(s):

     
Item 6. Limits of Liability:
  See Endorsement No. 1
 
   
Items 7. Insurer:
  Woodlands Insurance Company, Inc. (“Company”)

WOODLANDS INSURANCE COMPANY, INC.
-s- Jack M. Raymond Jr. [y62883y6288301.gif]
Date: December 11, 2007

By: _________________________________

 



--------------------------------------------------------------------------------



 



1.   In consideration of $57,539,253.60 paid to the Insurer, insurance afforded
by this Policy shall follow the terms and conditions of the policies listed in
Endorsement 1, said terms being incorporated herein by reference, covering the
same period and the Named Insured referred to herein, except where the
conditions herein differ. All premiums hereunder are due on or before January 1,
2007, or may be financed during the year subject to mutually agreed financing
terms and conditions.

The policy premium specified in Item 4 of the declarations page is a guaranteed
cost premium and any taxes, fees and/or assessments resulting from issuance of
this Policy will be billed separately to the Named Insured. The premium is
adjustable only for divestitures and acquisitions, in the manner and the amount
which will be negotiated at the time of the divestiture or acquisition.

2.   The Company agrees that if the Named Insured is obligated to pre-fund
losses within any Deductible or Self-Insured Retention provisions of or
associated with the policies listed in Endorsement 1 or pursuant to any Finance
Agreement related thereto, the Company will advance to the Named Insured
sufficient funds to meet these obligations. The foregoing shall apply whether
the funds are advanced directly by the Named Insured or under a Letter of Credit
or other collateral arrangement required pursuant to the terms of any Finance
Agreement associated with the policies in Item 5 of the declarations page. The
Company and the Named Insured will reconcile any advancement of funds under this
Paragraph B at the same time and under the same terms and conditions as the
reconciliation of funds between the Named Insured and the insurer(s) of the
policies in Item 5 of the declarations page. If upon “Final Settlement” the
Named Insured received a return of any of these pre-funded losses from the
insurer of the policies in Item 5 of the declarations page, the Named Insured
shall immediately remit such funds to the Company. “Final Settlement” shall be
defined as either the date on which all claims that have arisen under the
policies in Item 5 of the declarations page and any associated Finance Agreement
have been closed and the insurer on these policies is satisfied that no new
claims will arise under these policies, or the date on which the Named Insured
and the insurer of the policies in Item 5 of the declarations page have mutually
agreed in writing to be deemed as the final settlement date.   3.   The
Company’s limit of liability under this Policy is equal to the Named Insured’s
obligations to pay or pre-fund losses and loss adjustment expenses within any
Deductible or Self-Insured Retention provision of the policies in Item 5 of the
declarations page and any associated Finance Agreement.   4.   The Named Insured
shall provide the Insurer every month with a statement of current paid losses,
paid losses to date and cumulative incurred losses.   5.   As respects the
losses and expenses covered by this Policy, the liability of the Insurer shall
attach simultaneously with that of the Named Insured and shall be subject in all
respects to the same risks, terms, conditions, interpretations, waivers, and to
the same modifications, alterations, and cancellations as in the policies listed
in Endorsement 1 and the Deductible or Self-Insured Retention provisions and the
Finance Agreement associated therewith, and the Company shall, in all respects,
follow the fortunes of the Named Insured with respect thereto. In the event that
any of the Named Insureds for the insurance policies listed in Endorsement 1 are
added, deleted, or modified, this Policy and its declarations page shall
simultaneously be modified to add, delete, or modify its Named Insureds to
reflect this change for the same coverage provided by this Policy. All loss
settlements agreed to by Named Insured, provided they are within the terms and
conditions of this Policy, shall be binding upon the Insurer and the Insurer
will indemnify the Named Insured for all reasonable cost incurred in adjustment,
investigation, settlement and defense within the limits of liability of this
Policy.   6.   The Insurer shall have the right for cause to undertake, but not
the duty to undertake, so long as the Named Insured undertakes in lieu of the
Insurer, to:

  a)   assume responsibility for all investigation, settlement and defense
obligations under all policies listed in Endorsement 1,

 



--------------------------------------------------------------------------------



 



   b)   to contract for such services as may be required from any agreed upon
company, to carry out the administration of this arrangement.

7.   The Insurer and Named Insured may offset any balance(s), whether on account
of premiums, administrative fees or paid losses, due from one party to the other
under this Policy or under any other agreement in connection with the matters
set forth herein heretofore or hereafter entered into between the Insurer and
the Named Insured.   8.   Upon receipt by the Insurer of the premium due Insurer
under this Policy, this Policy may not be canceled by either party. This Policy
may be non-renewed by either party upon not less than one hundred and twenty
(120) days prior written notice, one to the other stating when thereafter the
insurance afforded hereunder shall terminate. In the event of non-renewal or
other termination of this Policy, the Named Insured, under its agreements, will
continue to pay claims incurred prior to the effective time and date of such
termination until all such claims are finally closed, and the Insurer shall
continue to be bound by the terms and obligations of this Policy and shall
continue to remit, on a monthly basis, such amounts as may be due under this
Policy until all liabilities of the parties are finally settled.   9.   In the
event of the insolvency of the Named Insured, the insurance provided by this
Policy shall be payable by the Insurer on the basis of the liability of the
Named Insured under this Policy without diminution because of such insolvency,
directly to the Named Insured or its receiver, the liquidator or statutory
successor. The Insurer shall be given written notice of the pendency of each
claim against the Named Insured on the contracts insured hereunder within a
reasonable time after such claim is filed in the insolvency proceeding. The
Insurer shall have the right to investigate each such claim and interpose at its
own expense, in the proceedings where such claim is to be adjudicated, any
defenses which it may deem available to the Named Insured or its receiver,
liquidator or statutory successor. The expense thus incurred by the Insurer
shall be chargeable, subject to the appropriate court’s approval, against the
insolvent company as part of the expense of liquidation to the extent of a
proportionate share of the benefit which may accrue to the Named Insured solely
as the result of the defense undertaken by the Insurer.   10.   In no event
shall anyone other than the Named Insured or, in the event of the Named
Insured’s insolvency, its receiver, liquidator or statutory successor, have any
rights to payment from the Insurer under this Policy.   11.   The Insurer, or
its duly authorized representative, shall have free access at all reasonable
times during and after the term of this Policy, to books and records maintained
by any of the division, department and branch offices of the Named Insured which
are involved in the subject matter of this Policy and which pertain to the
insurance provided hereunder and all claims made in connection therewith.      
Notwithstanding the provisions of the preceding paragraph, if undisputed
balances due from the Insurer under this Policy have not been paid for the two
most recent reported calendar quarters, the Insurer shall not have access to any
of the Named Insured’s records relating to this Policy without the specific
consent of the Named Insured.   12.   Inadvertent delays, errors or omissions
made in connection with this Policy or any transaction hereunder shall not
relieve either party from any liability which would have attached had such
delay, error or omission not occurred, provided always that such error or
omission is rectified as soon as possible after discovery.   13.   This Policy
shall be construed as an honorable undertaking between the parties hereto not to
be defeated by technical legal construction or poverty of language, the true
intent of this Policy continuing and being that the Insurer, in every case to
which this Policy applies, follows the fortunes of the Named Insured.

 



--------------------------------------------------------------------------------



 



14.   As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Policy, it is hereby mutually agreed that such dispute or difference of opinion
shall be submitted to arbitration. One Arbiter shall be chosen by the Named
Insured, the other by the Insurer, and an Umpire shall be chosen by two Arbiters
before they enter upon arbitration, all of whom shall be active or retired
disinterested executive officers of insurance or reinsurance companies or
Lloyd’s London Underwriters. In the event that either party shall fail to choose
an Arbiter within 30 days following a written request by the other party to do
so, the requesting party may choose two Arbiters who shall in turn choose an
Umpire before entering upon arbitration. If the two Arbiters fail to agree upon
the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.      
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Policy as an
honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.       Each party shall bear the expense of its own Arbiter, and
shall jointly and equally bear with the other the expense of the Umpire and of
the arbitration. In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.       Any arbitration
proceedings shall take place in Burlington, Vermont, unless otherwise mutually
agreed upon by the parties to this Policy. Notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Insurer has its principal office.

In witness whereof, the Company has caused this Policy to be signed by a duly
authorized representative of the Company at Burlington, VT.
WOODLANDS INSURANCE COMPANY, INC.
-s- Jack M. Raymond Jr. [y62883y6288301.gif]
          Authorized Representative
Date: December 11, 2007
By: _________________________________
        Authorized Representative

 



--------------------------------------------------------------------------------



 



WOODLANDS INSURANCE COMPANY, INC.
DEDUCTIBLE AND SELF-INSURED RETENTION INDEMNIFICATION POLICY
 
Endorsement No. 1
Woodlands Insurance Company, Inc.
Indemnity Policy #DED — 2007-001

                  Policy   Insurance   Policy Effective         Number   Company
  Dates   Coverage   Deductible
MWC
11890
  Old Republic   January 1, 2007 to January 1, 2008   Workers’ Compensation and
Employers’ Liability   $10MM each accident including allocated claim expense
 
               
MWXS775
  Old Republic   July 1, 2007 to January 1, 2008   Excess Workers’ Compensation
— West Virginia   $10MM each accident including allocated claim expense
 
               
MWZY
57286
  Old Republic   January 1, 2007 to January 1, 2008   General and Product
Liability   $5MM each occurrence including allocated claim expense
 
               
MWTB
19647
  Old Republic   January 1, 2007 to January 1, 2008   Commerical Automobile
Liability   $10MM each accident including allocated claim expense
 
               
MWE
22179
  Old Republic   January 1, 2007 to January 1, 2008   Motor Truck Cargo   $100K
Any One Occurrence

 



--------------------------------------------------------------------------------



 



WOODLANDS INSURANCE COMPANY, INC.
DEDUCTIBLE AND SELF-INSURED RETENTION INDEMNIFICATION POLICY
Endorsement No. 2
INSURED LOSSES RESULTING FROM ACTS OF TERRORISM
     The federal Terrorism Risk Insurance Act of 2002 (“TRIA”) requires certain
insurance companies that offer commercial property and casualty coverage to
offer coverage for certain losses resulting from an Act of Terrorism. The Act
applies to Woodlands Insurance Company, Inc. (the “Company”).
     This endorsement (the “Endorsement”) modifies the provisions of the
Deductible and Self-Insured Retention Indemnification Policy, policy number
DED-2007-001, and any prior amendments, modifications or endorsements thereto
(collectively, the “Policy”). This Endorsement provides the exclusive terms of
coverage under this Policy for an Insured Loss resulting from an Act of
Terrorism, subject to the terms and conditions set forth in this Endorsement.
Capitalized terms not specifically defined in this Endorsement are defined in
TRIA and the Interim Guidance and Regulations issued by the U.S. Department of
Treasury pursuant to TRIA. To the extent such terms are also defined in the
Policy, such definitions will not apply for purposes of this Endorsement and the
coverage provided herein.
Federal Compensation Payments
Subject to the terms, conditions, and limits set forth in this Endorsement and
the Policy, the Company will indemnify the Insured for 100% of Insured Losses
resulting from an Act of Terrorism.
     If the Company makes payment under this Policy for an Insured Loss
resulting from an Act of Terrorism, the Company will be partially reimbursed by
the United States under a formula established by federal law. Under this
formula, the United States would pay 90%-2006, 85%-2007 of Insured Losses
exceeding the statutorily established deductible paid by the Company in
providing the coverage (the “Federal Share of Compensation”).
Terms and Conditions/Exclusions
     The coverage provided under this Endorsement for Insured Losses resulting
from an Act of Terrorism is provided on the same terms, conditions, coverage
limits and deductibles applicable to other losses covered by the Policy, as
stated in the Declarations, the policy form and any endorsement thereto, but
subject to the following:

  (i)   any loss must qualify as an “Insured Loss” as defined in TRIA and the
interim guidance and regulations promulgated by the U.S. Department of Treasury;
    (ii)   there is no coverage for punitive damages resulting from or arising
out of an Act of Terrorism;     (iii)   the Company will pay the amount of
Insured Loss equal to the Federal Share of Compensation at such time as the
Company receives payment of such amount from the U.S. Government; and     (iv)  
notwithstanding any other provision of this Policy, the Declarations, and any
endorsement or amendment thereto, the Company’s limits of liability with respect
to an Insured Loss resulting from an Act of Terrorism (both per claim and in the
aggregate) will be reduced:

 



--------------------------------------------------------------------------------



 



  (A)   by the amount of the Federal Share of Compensation that is not paid to
the Company, for any reason whatsoever, including but not limited to the
Company’s failure to qualify for such payments due to noncompliance with any
provision of TRIA; and     (B)   to the extent the Company’s liability is
limited under Section 103(e)(2)(A) of TRIA as determined by the U.S. Secretary
of Treasury, with respect to total Insured Losses exceeding $100 billion.

Premium
There is no additional premium charge for this coverage for Insured Loss
resulting from an Act of Terrorism. The Company reserves the right to adjust the
premium payable for coverage for Insured Loss resulting from an Act of Terrorism
hereunder at any renewal of this Policy.
TRIA Surcharge
     Section 103(e)(7) of TRIA allows the federal government to recoup the
Federal Share of Compensation paid to any insurance company, including the
Company, from all insurance companies subject to TRIA, through the establishment
of a terrorism loss risk-spreading premium applicable to all such insurers. Such
premium will be collected by all insurers, including the Company, as a
policyholder surcharge on premium charged for a commercial property and casualty
insurance policy that is in force as of the time the terrorism loss
risk-spreading premium is determined. In the event a terrorism loss
risk-spreading premium is determined during the policy period of this Policy, it
will apply to the total premium paid for all coverages under this Policy, and
the Insured agrees to timely pay the applicable surcharge according to the
procedures established by the Company consistent with TRIA and the requirements
of the Secretary of the Treasury.
This endorsement, effective 12:01 A.M., Eastern Standard Time, January 1, 2007.
 
By:
    Authorized Signature

 